Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on January 25, 2021 is acknowledged.   Claims 8-9, and 21 were previously canceled.  Claims 1-7, 10-20 and 22-23 are pending.  

Election/Restrictions
Applicant elected without traverse Group 2 (claims 14-18) drawn to an antimicrobial peptide and with traverse SEQ ID NO: 2 as the peptide species in the reply filed January 25, 2021.  After further review, the election of species is withdrawn. *Please note that SEQ ID NO:2 was searched and found free of the prior art.  The search was extended to other AMPs encompassed by the claim and art was found (see below).
Claims 1-7, 10-13, 19-20 and 22-23 are withdrawn as being drawn to non-elected inventions.  Claims 14-18 are examined on the merits of this office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 14 is objected to for the following informality: Claims 14-18 (composition claims) are dependent on claim 1 (a non-elected invention drawn to a method).  Applicant must incorporate the limitations of claims 1 into claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 14-15 and 18 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 14 recites “An antimicrobial peptide designed according to the method of claim 1.”  Claim 1 recites “A method of designing peptides having at least one property of interest, said method comprising: a. selecting a population of parent peptides; b. calculating a fitness function value for each peptide in the population of peptides of (a), wherein the fitness function value is indicative of the presence of at least one property of interest; c. selecting a fraction of the peptides from the population of peptides, wherein the fitness function values of the selected fraction of peptides are higher than the fitness function values of the non-selected fraction of peptides; d. subjecting the fraction of peptides in (c) to fitness-guided mutation comprising at least a single point cross over and at least a 0.05% probability of mutation, thereby generating a population of mutated peptides; e. calculating a fitness function value for each peptide in the population of mutated peptides of (d), wherein the fitness function value is indicative of the presence of the at least one property of interest in (b); and f. iteratively repeating steps (c) - (e), wherein the number of iterations does not result in the plateauing of the average fitness function values of the population of selected peptides of (e).”  Neither claim 1 nor claim 14 provide any structure regarding the antimicrobial peptide.  Thus, claim 14 is drawn to a peptide that is considered an AMP without any specific structure other than being a peptide.  Furthermore, claim 15 claims “wherein the AMP has a 

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
Yes, the claims are directed to a natural phenomenon, an antimicrobial peptide including naturally occurring variants of AMPs.  For example, Cathelicidin-1 is considered a naturally occurring AMP from multiple species including Cow (see attached handout, Uniprot P22226, accessed on February 24, 2021).  Furthermore, naturally occurring variants of Cow Cathelicidin-1 exist in nature (see attached handout, “Natural Variant”).  
Accordingly, the pending claims are directed to a naturally occurring products.  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? NO.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claims 18 claims an optional additional excipient or pharmaceutically acceptable carrier.  Given the broadest reasonable interpretation, this can be water which is naturally occurring and would not functionally or structurally alter the peptide as it is found in nature.  There is no of data or evidence showing that the AMPs encompassed by the instant claims comprising naturally occurring peptides is structurally or functionally distinct from what is found in nature. 

In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 14-15 and 18 do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 112, First

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 14-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to an Antimicrobial Peptide.  Claim 14 recites “An antimicrobial peptide designed according to the method of claim 1.”  Claim 1 recites “A method of designing peptides having at least one property of interest, said method comprising: a. selecting a population of parent peptides; b. calculating a fitness function value for each peptide in the population of peptides of (a), wherein the fitness function value is indicative of the presence of at least one property of interest; c. selecting a fraction of the peptides from the population of peptides, wherein the fitness function values of the selected fraction of peptides are higher than the fitness function values of the non-selected fraction of peptides; d. subjecting the fraction of peptides in (c) to fitness-guided mutation comprising at least a single point cross over and at least a 0.05% probability of mutation, thereby generating a population of mutated peptides; e. calculating a fitness function value for each peptide in the population of mutated peptides of (d), wherein the fitness function value is indicative of the presence of the at least one property of interest in (b); and f. iteratively repeating steps (c) - (e), wherein the number of iterations does not result in the plateauing of the average fitness function values of the population of selected peptides of (e).”  Neither claim 1 nor claim 14 provide any structure regarding the antimicrobial peptide.  Thus, claim 14 is drawn to a peptide that is considered an AMP without any specific structure other than being a peptide.
Applicant’s specification states “In some embodiments, the amino acid sequence of at least one of the peptides in the population of peptides of (a) comprises the amino acid sequence of an antimicrobial peptide (AMP). In some embodiments, the amino acid sequence of each of the peptides in the population of (a) comprises the amino acid sequence of an AMP. In some embodiments, the AMP is a naturally-occurring AMP. In other embodiments, the AMP is a synthetic AMP” (see paragraph 0038).  Applicants provide SEQ ID Nos:1-100 which are AMPs derived from guava seed (see Table 1).  Applicants further state “In some aspects, the disclosure relates to methods of designing peptides (e.g., antimicrobial peptides ("AMPs")) having at least one property of interest (e.g., .alpha.-helical propensity, higher net charge, hydrophobicity, and/or hydrophobic moment). As used herein the term the term "peptide" refers to a sequence of three or more amino acids covalently attached through peptide bonds. The amino acid 
Thus, the number of peptides encompassed by AMP is vast and Applicants fail to provide representative species to reflect the breadth of the genus or a structure/function correlation (see further explanation below). 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of peptides encompassed by the claim that satisfy the structural limitations of the claim (produced by the method of claim 1) has antimicrobial activity.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants disclose SEQ ID Nos:1-100 as peptides made by the process of claim 1.  SEQ ID Nos:1-100 (Table 1) are guavanin peptides derived from guava seed.  As shown in Table 3, 8 of the 15 gravanins analyzed were considered active because their MIC was lower than or equal to magainin 2 (a known AMP). Thus, many of the peptides encompassed by the claims (including instant claim 16) do not even have antimicrobial activity.  Thus, the predictability is lacking with regards to designing peptides that have antimicrobial activity via the method of instant claim 1 which is evidenced by Applicants own data in Table 3.  The Examples provided are not sufficient or representative of the 
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only peptides derived from guava seed including some without antimicrobial activity is extremely narrow.  The specification claims a desired function with no real structure other than that it is a peptide  One of ordinary skill in the art would not consider the examples provided in the instant specification to be representative of the full scope of the claimed genus.  
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.  As stated above, Applicants fail to describe what structure of the peptide is needed to retain the desired functional activities of being antimicrobial.  The specification fails to describe a sufficient structure function relationship with regards to peptides designed according to claim 1 that have antimicrobial activity.  Given that the peptides of claim 14 encompass any peptide with antimicrobial activity, it would be impossible to predict what peptides according to the method of claim 1 would have the desired antimicrobial activity. 

i. Complete structure 

As stated above, SEQ ID Nos:1-100 are disclosed (peptides derived from Pg-AMP1, a antimicrobial peptide from guava seed).

	ii. Partial structure: 
The specification fails to disclose ample structure of the peptides encompassed by claim 1.  SEQ ID Nos:1-100 are disclosed (peptides derived from Pg-AMP1, a antimicrobial peptide from guava seed).


	iii. Physical and/or chemical properties: 
As shown in Table 3, 8 of the 15 guavanins (peptides derived from Pg-AMP1) analyzed were considered active because their MIC was lower than or equal to magainin 2 (a known AMP). Thus, many of the peptides encompassed by the claims (including instant claim 16) do not even have antimicrobial activity.  The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function of the peptides.  In the instant case, Applicants have provided a function without any structure.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.  

	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids the peptides (which is undefined) is not provided.  As a result, it is impossible to predict, based on the specification, what amino acids made by the process of instant claim 1 have antimicrobial activity.

 v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the AMP to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements (any peptide) of the claims would have antimicrobial activity.


Conclusion
In conclusion, only peptides within SEQ ID Nos1-100 that have the desired antimicrobial activity satisfy the written description requirements of 35 U.S.C. 112, first paragraph. Furthermore, MPEP 2163 states “If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").


Claims 14-16 and 18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for specific peptides that have antimicrobial activity is not enabled for any antimicrobial peptide.  The specification does not enable any person skilled in the art to which it 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention and (5) The breadth of the claims:
The claims are drawn to an Antimicrobial Peptide.  Claim 14 recites “An antimicrobial peptide designed according to the method of claim 1.”  Claim 1 recites “A method of designing peptides having at least one property of interest, said method comprising: a. selecting a population of parent peptides; b. calculating a fitness function value for each peptide in the population of peptides of (a), wherein the fitness function value is indicative of the presence of at least one property of interest; c. selecting a fraction of the peptides from the population of peptides, wherein the fitness function values of the selected fraction of peptides are higher than the fitness function values of the non-selected fraction of peptides; d. subjecting the fraction of peptides in (c) to fitness-guided mutation comprising at least a single point cross over and at least a 0.05% probability of mutation, thereby generating a population of mutated peptides; e. calculating a fitness function value for each peptide in the population of mutated peptides of (d), wherein the fitness function value is indicative of the presence of the at least one property of interest in (b); and f. iteratively repeating steps (c) - (e), wherein the number of iterations does not result in the plateauing of the average fitness function values of the population of selected peptides of (e).”    Claim 16 claims “An antimicrobial peptide comprising the amino acid sequence of any one of SEQ ID Nos:1-100”.  The claims are broad given they encompass any AMP (claims 14-15, 18) and any one of SEQ ID Nos 1-100.

 (2) The state of the prior art/ (4) The predictability or unpredictability of the art:



(3) The relative skill of those in the art:
The relative skill of those in the art is high.   Designing AMPs with the method of instant claim 1 is unpredictable and is described supra in section (2).


(6) The amount of direction or guidance presented and (7) The presence or absence of 

working examples:

	In the instant case, disclose SEQ ID Nos:1-100 as peptides made by the process of claim 1.  SEQ ID Nos:1-100 (Table 1) are guavanin peptides derived from guava seed.  As shown in Table 3, 8 of the 15 gravanins analyzed were considered active because their MIC was lower than or equal to magainin 2 (a known AMP). Thus, many of the peptides encompassed by the claims (including instant claim 16) do not even have antimicrobial activity.  Thus, the predictability is lacking with regards to designing peptides that have antimicrobial activity via the method of instant claim 1 which is evidenced by Applicants own data in Table 3.  The Examples provided are not sufficient or representative of the claimed genus of ANY peptide that has antimicrobial activity.  
.  

(8) The quantity of experimentation necessary:

With regards to any antimicrobial peptide designed according to instant claim 1 (which is inclusive to SEQ ID Nos:1-100), considering the state of the art as discussed by the references above and the high 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoegenhaug (US20150031601 A1)
Claim Interpretation of instant claim 14:  Claim 14 claims an antimicrobial peptide designed according to the method of claim 1. MPEP 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   In addition, the method steps of claim 1 do not impart any specific structure of the antimicrobial peptide and thus, any antimicrobial peptide meets the limitations of instant claim 14.
Hoegenhaug teaches an antimicrobial peptide which is a variant of an antimicrobial peptide of SEQ ID NO:2 and wherein the variant has antimicrobial activity (see claim 1) thus meeting the limitations 
Regarding claim 18, Hoegenhaug discloses wherein the composition further comprising a pharmaceutically acceptable carrier (see paragraph 0238).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8445428. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 14 recites “An antimicrobial peptide designed according to the method of claim 1.”  Claim 1 recites “A method of designing peptides having at least one property of interest, said method comprising: a. selecting a population of parent peptides; b. calculating a fitness function value for each 
US Patent No. ‘428 claims “An isolated antibiotic glycine rich peptide with antimicrobial activity against Gram-negative bacteria, comprising: the identical amino acid sequence or an amino acid sequence showing at least 72% similarity and at least the same antimicrobial activity as that of the peptide sequence set forth below: RESPSSRMEC YEQAERYGYG GYGGGRYGGG YGSGRGQPVG QGVERSHDDN RNQPR (SEQ ID NO: 1)” thus meeting the limitations of an antimicrobial peptide and variants derived from the AMP.  US patent No. ‘428 further claims a pharmaceutical excipient (see claims 3).
Regarding the limitations of the AMP being designed by the method of instant claim 1, MPEP 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. .


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654